Judgment, Supreme Court, New York County *550(Edward H. Lehner, J.), entered March 17, 2005, dismissing plaintiffs complaint and bringing up for review an order, same court and Justice, entered March 7, 2005, granting defendant’s CPLR 3211 (a) (7) motion, unanimously affirmed, with costs. Appeal from the March 7, 2005 order unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
The complaint’s allegations, even as supplemented by plaintiff’s affidavits, do not make out a cause of action for intentional infliction of emotional distress (see e.g. Lewittes v Blume, 18 AD3d 261 [2005]). While it is unnecessary to reach defendant’s alternative argument for affirmance, i.e., that the complaint was not timely served, we note that plaintiffs attorney has made a showing of “good cause” for extending the time for service pursuant to CPLR 306-b. Concur—Mazzarelli, J.P, Saxe, Marlow, Sullivan and Williams, JJ.